BLODG-ETT, J.
Heard upon motion for new trial after verdict of the jury for plaintiff for $300.
This was an action for assault and battery alleged to have been committed upon the plaintiff June 6, 1923, and was submitted to the jury on the question of tact as to whether an assault had been committed, and there was evidence upon which a verdict for plaintiff could be based.
As to the damages, a bill of particulars was filed and the Court caa not say the damages returned are excessive.
Motioij denied.